Pee Cubiam :
An erroneous impression seems to exist as to. the duty of the ■General Term in reference to receivers’ accounts to be filed in pursuance of chapter 378 of the Laws of 1883. Section 4 only requires that such accounts be filed in the court. The court is not ■called upon to pass on their correctness or to determine whether *623or not they should be approved. The statute seems simply to contemplate that they shall be placed upon the files of the court.
The statute requires that in respect to attorney and counsel fees contained in such report, nothing shall be paid by the receiver until such charges have been approved of by the court, and an order to that effect duly entered. In this case a very large bill is presented extending through six months and embracing a vast number of items, the correctness of which the court has no means ■of ascertaining, except by a reference or by examination in court of the parties interested therein. We think in this case it is our duty to order a reference to determine whether the services have been rendered and whether the charges are just and pi oper; such reference to be had upon notice to the attorney general and the receiver. Any party interested in the funds of the receivership may be heard thereon.
The court, therefore, directs that an order be entered, referring the same to Joseph S. Auerbach, Esq., to take proof of the correctness of the charges and to. report the same to this court with his opinion.
Present — Davis, P. J., Brady and Daniels, JJ.
' Receiver’s accounts ordered on file without approval. Order of reference directed, as to attorneys’ fees.